 Case 5:20-cv-00251-BJD-PRL Document 6 Filed 06/08/20 Page 1 of 5 PageID 21



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

TROY HENLEY,

            Petitioner,

v.                                       Case No:   5:20-cv-251-Oc-39PRL

WARDEN, FCC COLEMEN – USP I,

          Respondent.
___________________________________

                    ORDER OF DISMISSAL WITHOUT PREJUDICE

      Petitioner, an inmate of the federal correctional system

proceeding pro se, initiated this case by filing a Petition for

Writ of Habeas Corpus Under 28 U.S.C. § 2241 in the United States

District Court for the Middle District of Florida, Orlando Division

(Doc. 1; Pet.).1 The Orlando Division transferred the case to this

Court     because     Petitioner   is   confined    at   Coleman   Federal

Correctional Complex, which is in this division. See Order (Doc.

2).

      Petitioner challenges his 2008 conviction and sentence out of

the District of Maryland. See Pet. at 2. Petitioner contends he

has sought collateral review of his 2008 conviction twice under 28

U.S.C. § 2255. See Pet. at 3-4. His original petition was denied

in 2012. Id. at 3. Petitioner thereafter received permission to


      1Petitioner did not file his petition using the Court-
approved form, but Petitioner provides enough information for the
Court to assess the viability of his claims.
Case 5:20-cv-00251-BJD-PRL Document 6 Filed 06/08/20 Page 2 of 5 PageID 22



file a second or successive petition, which was denied last year.

Id. at 4. He now seeks to invoke 2255’s saving clause to attack

the same conviction under § 2241. Id. at 4-5. Petitioner asserts

a remedy under § 2255 is inadequate or ineffective because the

Supreme Court has recently held unconstitutional 18 U.S.C. §

924(c)(3)(B), under which Petitioner contends his sentence was

enhanced for having committed a “crime of violence.”2 Id. at 1, 6

(citing United States v. Davis, 139 S. Ct. 2319, 2336 (2019)). As

relief, Petitioner requests the Court void two counts of his

conviction and sentence. Id. at 7.

     A motion to vacate under 28 U.S.C. § 2255 is the “exclusive

mechanism for a federal prisoner to seek collateral relief unless

he can satisfy the ‘saving clause.’” McCarthan v. Dir. of Goodwill

Indus.-Suncoast, Inc., 851 F.3d 1076, 1079, 1081 (11th Cir.)

(“Congress gives a federal prisoner one opportunity to move to

vacate his sentence.”). The saving clause is triggered only when

a prisoner’s remedy under § 2255 is “inadequate or ineffective to

test the legality of his detention.” See § 2255(e). The Eleventh

Circuit now makes clear that only under limited circumstances does

§ 2255’s saving clause allow a federal prisoner to seek relief

under § 2241. McCarthan, 851 F.3d at 1090. The saving clause

applies only under three narrow circumstances:


     2 The Court accepts Petitioner’s assertions as true for
purposes of this Order.
                                    2
 Case 5:20-cv-00251-BJD-PRL Document 6 Filed 06/08/20 Page 3 of 5 PageID 23



            (1) when raising claims challenging the
            execution of the sentence, such as the
            deprivation of good-time credits or parole
            determinations; (2) when the sentencing court
            is unavailable, such as when the sentencing
            court itself has been dissolved; or (3) when
            practical considerations, such as multiple
            sentencing courts, might prevent a petitioner
            from filing a motion to vacate.

Bernard v. FCC Coleman Warden, 686 F. App’x 730, 730-31 (11th Cir.

2017) (citing McCarthan, 851 F.3d at 1092-93).

       Accordingly, if a petitioner could have brought his claims in

a § 2255 motion, even if those claims would have been foreclosed

by    binding   precedent,    the   remedy   is    adequate    and   effective.

McCarthan, 851 F.3d at 1086, 1090 (holding petitioner’s remedy

under § 2255 was “adequate and effective to test the legality of

his    detention”   because    he   filed    a    petition    challenging   his

sentence, which “he could have brought in a motion to vacate”).

       A federal prisoner may not invoke the saving clause to

challenge his conviction based on an intervening change in the

law. Id. at 1085. Indeed, in McCarthan, that was precisely what

the petitioner sought to do, and the Eleventh Circuit held, “a

change in caselaw does not trigger relief under the saving clause.”

Id. See also Nipper v. Warden, FCC Coleman-Medium, 688 F. App’x

851, 852 (11th Cir. 2017) (“The saving[] clause does not apply to

claims based on new rules of constitutional law.”). When an

intervening change in the law makes a prior conviction invalid,

and the prisoner has already collaterally attacked his conviction

                                       3
Case 5:20-cv-00251-BJD-PRL Document 6 Filed 06/08/20 Page 4 of 5 PageID 24



under § 2255, the proper course is to seek permission to file a

second or successive petition under § 2255(h)(2). Id.

     Petitioner is not entitled to proceed under § 2241 because

the limited circumstances under which § 2255’s saving clause

applies are not present here. For example, Petitioner does not

challenge the execution of his sentence, he does not assert the

sentencing court is unavailable, and his sentence was not imposed

by multiple courts. See Bernard, 686 F. App’x at 730-31. Instead,

Petitioner argues a change in the law permits him to advance a

claim for relief that was previously unavailable to him. If such

is the case, Petitioner should move to file a second or successive

petition under § 2255 in the appropriate court.3 See Strouse v.

Warden, USP Coleman II, 777 F. App’x 468, 468 (11th Cir. 2019) (“A

prisoner cannot utilize the saving clause as a means to circumvent

. . . ‘the process for obtaining permission to file a second or

successive’ § 2255 motion.”) (citing McCarthan, 851 F.3d at 1091).

     Accordingly, it is

     ORDERED:

     1.   This case is DISMISSED without prejudice.

     2.   The Clerk of Court shall enter judgment dismissing this

case without prejudice, terminate any pending motions, and close

this case.


     3 The Court does not hypothesize whether such a motion would
succeed.
                                    4
 Case 5:20-cv-00251-BJD-PRL Document 6 Filed 06/08/20 Page 5 of 5 PageID 25



     DONE AND ORDERED at Jacksonville, Florida, this 8th day of

June 2020.




Jax-6
c:    Troy Henley




                                     5
